Title: To Thomas Jefferson from Charles W. Goldsborough, 20 August 1808
From: Goldsborough, Charles W.
To: Jefferson, Thomas


                  
                     Sir,
                     Nav Dep augt 20h ’08
                  
                  Since my letter to you of the 15th. ins. we have received official information of the seizure of the following vessels for attempting to evade the Embargo Laws viz.
                  
                     
                        Brig Hiram
                        }
                        seized by commre. Decatur off New Port R.I.
                     
                     
                        Brig William
                     
                     
                        Sloop Neptune
                     
                     
                        Ship John
                     
                  
                  These vessels were all sailing under special permission.
                  I received a letter from Doct. Bullus this day of which the following is an extract.
                  “I have the pleasure to inform you that Decatur has sent in six brigs & a ship—I have reason to suppose they will all be condemned. The Chesapeak has this instant sent in a sloop & there are below three brigs supposed to be prizes” 
                  I am respectfully Sir, yr mo ob St
                  
                     Ch: W: Goldsborough 
                     
                  
               